OPINION — AG — THE ALCOHOLIC BEVERAGE CONTROL BOARD MAY ADOPT AN ADMINISTRATIVE INTERPRETATION RELATIVE TO ANY PROVISION OF THE ACT, THE SAME BEING CONTROLLING UPON THE BOARD'S LICENSEES; THAT IS, UNLESS AND UNTIL SUCH ADMINISTRATIVE INTERPRETATION IS DECLARED INVALID BY A COURT OF COMPETENT JURISDICTION. (PROHIBIT THE DIRECT REFRIGERATION TO THE ACTUAL CONTAINER OF THE ALCOHOLIC BEVERAGE IN THE RETAIL PACKAGE STORE AND NOT TO PROHIBIT HEATING OR AIR CONDITIONING OF RETAIL PACKAGE STORE) CITE: 37 O.S. 1961 521 [37-521](G), 37 O.S. 1961 514 [37-514](1), 37 O.S. 1961 514 [37-514](2) (BURCK BAILEY)